DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 26 April 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  References listed as numbers 16, 17, 18, 19, and 21 were not filed in parent application 15/855625 as stated in the transmittal letter. As copies of the recited references were not included with the information disclosure statement, the references have not been considered and have been crossed off the information disclosure statement to indicate they have not been considered.

The information disclosure statement filed 26 April 2021 recited the same reference as reference 15 and reference 20. Therefore, to avoid confusion, reference 20 has been crossed off the information disclosure statement. The reference HAS been considered and reference 15 is initialed to indicate so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 9-15 and 16-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 17-24, and 9-16, respectively, of copending Application No. 17/157,718 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the chirp signal utilized in the reference application is a specialized form of the oscillation signal found in the present claims. Otherwise the claims are identical.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 10, and 13-21, respectively, of U.S. Patent No. 10,908,123 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are one part, the preliminary amplifier, of the integrated acoustic emission sensor of the patented claims and thus are fully encompassed by the patented claims. Furthermore, it would have been obvious to one of ordinary skill in the art to separate the preliminary amplifier of the present claims from the integrated acoustic emission sensor of the patented claims so that the preamplifier can be utilized with any acoustic emission In re Japiske, 86 USPQ 70 (CCPA 1950)) 

Claims 1-7 and 9-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12, 12, 10, 13-21, respectively, of U.S. Patent No. 10,908,124 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are one part, the preliminary amplifier, of the integrated acoustic emission sensor of the patented claims utilizing a more general oscillation signal and thus are fully encompassed by the patented claims. The chirp signal utilized in the reference patent is a specialized form of the oscillation signal found in the present claims.   Furthermore, it would have been obvious to one of ordinary skill in the art to separate the preliminary amplifier of the present claims from the integrated acoustic emission sensor of the patented claims so that the preamplifier can be utilized with any acoustic emission sensor in any monitoring system as shifting the location of the preamplifier does not alter how the overall system operates. It has been held by the courts that to shift the location of parts without altering the operation of the overall system is not a patentable invention. (Please see In re Japiske, 86 USPQ 70 (CCPA 1950)).

Allowable Subject Matter
Claims 1-22 would be allowable if a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) to overcome an actual and/or provisional rejections based on nonstatutory double patenting recited above is filed in a timely manner.

The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 1, the prior art of record fails to teach and/or suggest a pre-amplifier comprising, in combination with the other recited elements, a demodulator to: generate an oscillating signal having a measurement center frequency; combine an acoustic emission signal and the oscillating signal to generate a sideband acoustic emission signal; sample spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; and generate demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency different from the intermediate center frequency.

With regards to claim 16, the prior art of record fails to teach and/or suggest a non-transitory computer readable storage medium comprising instructions which, when executed, cause a pre-amplifier to at least: generate an oscillating signal having a measurement center frequency; combine an acoustic emission signal and the oscillating signal to generate a sideband acoustic emission signal; sample spectral data of the sideband acoustic emission signal at an intermediate center frequency in an intermediate frequency bandwidth; generate demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency different from the intermediate center frequency; and transmit the demodulated acoustic emission data to a computing device.
The closest art is that of McGoogan (US 2016/0047717 A1) which discloses a condition monitoring system which utilizes an acoustic emission sensor to monitor the system and which  includes a preamplifier to condition the acoustic emission signals, a demodulator to generate a demodulated acoustic emission data based on the acoustic emission signal, and a transmitter to transmit the demodulated acoustic emission data to a data acquisition (computer) system. However, McGoogan and the recited prior art fails to teach and/or suggest sampling the spectral data of the sideband acoustic emission signal at an intermediate frequency bandwidth and generating demodulated acoustic emission data based on a mapping of the sampled spectral data to the measurement center frequency, the measurement center frequency being different from the intermediate center frequency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855